EXECUTION COPY


REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and
entered into as of October 5, 2004, by and among Allegheny Energy, Inc., a
Maryland corporation (the “Company”), and the purchasers listed on the signature
page hereto (each, a “Purchaser” and collectively, the “Purchasers”).

        WHEREAS, the Company and the Purchasers have entered into a stock
purchase agreement of even date herewith (the “Purchase Agreement”) whereby the
Company has agreed to sell, and the Purchasers have agreed to buy, an aggregate
of 10 million shares of the Company’s Common Stock (as defined below); and

        WHEREAS, in connection with the issuance and sale of the Shares (as
defined below) to the Purchasers, the Company has agreed to provide the
Purchasers with the registration rights set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereby
agree as follows:

ARTICLE I

Certain Definitions

        As used in this Agreement, the following terms shall have the meanings
ascribed to them below:

     1.1    “Board“ shall mean the Board of Directors of the Company, or any
duly authorized committee thereof.

     1.2    “Commission” shall mean the Securities and Exchange Commission or
any federal agency at the time administering the Securities Act.

     1.3    “Common Stock“ shall mean the common stock of the Company, par value
$1.25 per share.

     1.4    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any federal statute then in effect which has replaced such statute.

     1.5    “Form S-3” shall mean such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the Commission that permits inclusion or incorporation
of substantial information by reference to other documents filed by the Company
with the Commission.

     1.6   “Holder“ shall mean a holder of record of Registrable Securities.

     1.7    “Monthly Period” shall mean the period beginning on the sixteenth
day of a calendar month and ending on the fifteenth day of the next succeeding
calendar month.

     1.8    “Person” shall mean an individual, corporation, limited liability
company, joint venture, partnership, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity
that may be treated as a person under applicable law.

     1.9    “Registrable Securities” shall mean the Shares, provided that such
securities shall cease to be Registrable Securities when (i) a registration
statement registering such Registrable Securities under the Securities Act has
been declared or becomes effective and such Registrable Securities have been
sold or otherwise transferred by the Holder thereof pursuant to such effective
registration statement; (ii) such Registrable Securities are sold pursuant to
Rule 144; (iii) such Registrable Securities are eligible to be sold pursuant to
paragraph (k) of Rule 144; or (iv) such Registrable Securities shall cease to be
outstanding.

     1.10   “Rule 144“ shall mean Rule 144 promulgated under the Securities Act.



--------------------------------------------------------------------------------

     1.11    “Securities Act” shall mean Securities Act of 1933, as amended, or
any federal statute then in effect which has replaced such statute.

     1.12    “Shares” shall mean an aggregate of 10 million shares of Common
Stock issued and sold to the Purchasers pursuant to the Purchase Agreement.

     1.13    “Shelf Registration Statement” shall mean any registration
statement of the Company that covers the sale of any of the Registrable
Securities pursuant to the provisions of this Agreement, including all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
thereto.

ARTICLE II

Registration Rights

     2.1    Shelf Registration.

           (a)     The Company will prepare and file with the Commission, within
fifteen days after the date that the Company becomes eligible to use Form S-3
(it being understood by all parties hereto that the Company will not be eligible
to use Form S-3 prior to December 1, 2004), but in no event later than March 15,
2005, a Shelf Registration Statement on Form S-3 relating to the offer and sale
of Registrable Securities by the Holders. Notwithstanding anything herein to the
contrary, the Company shall not be required to effect an underwritten offering
of the Registrable Securities. Except as may be required by the Trust Preferred
Registration Rights Agreement (as defined herein), the Company may not include
any other securities, whether for its own account or for the account of other
holders of the Company’s securities in the Shelf Registration Statement pursuant
to this Section 2.1.

           (b)     The Company will use its best efforts to cause the Shelf
Registration Statement filed pursuant to Section 2.1(a) to be declared effective
as soon as reasonably practicable, but in no event later than June 15, 2005. The
Company will use its best efforts to keep the Shelf Registration Statement
effective for a period ending on the earliest of (i) two years from the
effective date of the Shelf Registration Statement, (ii) the date on which all
of the Shares have been sold pursuant to the Shelf Registration Statement or
Rule 144 or (iii) the date on which the Shares become eligible for resale
pursuant to Rule 144(k) under the Securities Act (the “Effectiveness Period”).

           (c)     If the Shelf Registration Statement ceases to be effective as
a result of the issuance of a stop order by the Commission at any time during
the Effectiveness Period, the Company shall use reasonable best efforts to
obtain the prompt withdrawal of any such order suspending the effectiveness of
the Shelf Registration Statement, and in any event, shall amend such Shelf
Registration Statement in a manner reasonably expected to result in the
withdrawal of the order suspending the effectiveness thereof. Notwithstanding
anything to the contrary contained herein, the Company may take action that
would result in the Holders being unable to offer and sell Registrable
Securities under the Shelf Registration Statement: (i) if such action is
required by applicable law; (ii) upon the occurrence of any event that requires
any change to be made to the Shelf Registration Statement so that the Shelf
Registration Statement does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading (subject to the Company’s compliance
with Sections 2.3(b) and 2.4 hereof) or (iii) if the continued effectiveness of
the Shelf Registration Statement would require the Company to disclose a
material financing, acquisition or other corporate development and the proper
officers of the Company have determined in good faith that such disclosure is
not in the best interests of the Company, provided that, after the Shelf
Registration Statement initially becomes effective, such period of suspension
with respect to this clause (iii) shall not exceed ninety (90) days in the
aggregate during any period of twelve (12) consecutive months. The period during
which the Company is required to maintain the effectiveness of the Shelf
Registration Statement pursuant to Section 2.1(b) shall be extended by the
duration of all periods during which the availability of the Shelf Registration
Statement and prospectus is suspended in accordance with the foregoing.

           (d)     If the Shelf Registration Statement is not declared effective
by the Commission on or prior to June 15, 2005, the Company will pay each Holder
an amount (the “Liquidity Enhancement”) equal to the product of $0.07 and the
number of such Holder’s Registrable Securities for each Monthly Period beginning
with the Monthly Period ended on July 15, 2005 and ending with the Monthly
Period during which the Commission declares the Shelf Registration Statement
effective. The Company will pay any Liquidity Enhancement accrued and owed to a
Holder for a Monthly Period within five (5) business days following the end of
such Monthly Period. Notwithstanding anything to the contrary contained in this
Section 2.1(d), the Company shall in no event, make Liquidity Enhancement
payments in respect of more than six Monthly Periods. Payments required under
this Section 2.1(d) shall be



--------------------------------------------------------------------------------

made by check or wire transfer in accordance with written instructions provided
by each Holder to the Company at least five days prior to a Liquidity
Enhancement payment date. Payments required by this Section 2.1(d) in respect of
any portion of a Monthly Period during which the Shelf Registration Statement is
declared effective shall be prorated based on the actual number of days elapsed
during such Monthly Period prior to the effective date of the Shelf Registration
Statement divided by the total number of days in such Monthly Period.
Notwithstanding anything to the contrary contained herein, the Company shall
only be obligated to make Liquidity Enhancement payments to the Purchasers
identified on the signature pages of this Agreement.

     2.2    Expenses of Registration. All expenses incurred in connection with
the registration described herein, including registration and filing fees,
printing fees and expenses, accounting fees and expenses and the Company’s
counsel fees and expenses, shall be borne by the Company. The Company shall pay
reasonable fees and expenses for one counsel representing the Holders in
connection with the registration described herein.

     2.3    Registration Procedures. Whenever required under this Section 2 to
effect the registration of any Registrable Securities, the Company shall use its
best efforts to:

           (a)     cause such registration to be declared effective by the
Commission pursuant to Section 2.1(b) hereof;

           (b)     prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus included therein
(including post-effective amendments, prospectus supplements, pricing
supplements or documents incorporated by reference in any of the foregoing) as
may be reasonably necessary, including such amendments and supplements (or
documents incorporated by reference in any of the foregoing), to effect and
maintain the effectiveness of the Shelf Registration Statement for the
Effectiveness Period in a manner that will allow the Holders to offer and sell
Registrable Securities thereunder;

           (c)     (i) register or qualify the Registrable Securities to be
included in the Shelf Registration Statement under such securities laws or blue
sky laws of such jurisdictions as any Holder of such Registrable Securities
shall reasonably request, and (ii) take any and all other actions as may be
reasonably necessary or advisable to enable each such Holder to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that the Company shall not be required to (1) qualify as a foreign
corporation in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 2.3(c) or (2) consent to
general service of process or taxation in any such jurisdiction;

           (d)     furnish such number of prospectuses and other documents
incident thereto, including any amendment of or supplement to the prospectus, as
any Holder may reasonably request from time to time;

           (e)     promptly advise the selling Holders and confirm such advice
in writing, (i) when such registration statement or the prospectus included
therein, or any prospectus amendment or supplement or post-effective amendment,
has been filed, and with respect to such registration statement or any
post-effective amendment, when the same has become effective, (ii) the issuance
by the Commission of any comments or the request of the Commission for
additional information with respect to such registration statement, (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such registration statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
the sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose or (v) at any time when a prospectus is required to be
delivered under the Securities Act, that such registration statement,
prospectus, prospectus amendment or supplement or post-effective amendment, or
any document incorporated by reference in any of the foregoing, contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

           (f)     furnish to each Holder of Registrable Securities included in
such registration statement an executed copy of such registration statement,
each such amendment and supplement thereto (excluding exhibits thereto and
documents incorporated by reference therein unless specifically and reasonably
requested by such Holder) and such number of copies of such registration
statement (excluding exhibits thereto and documents incorporated by reference
therein unless specifically and reasonably requested by such Holder) and of the
prospectus included in such registration statement (including each preliminary
prospectus and any summary prospectus) as shall be reasonably requested by such
Holder;

           (g)     cause all Registrable Securities covered by such registration
statement to be listed on the principal securities exchange or inter-dealer
quotation system on which the Common Stock is then listed, it being agreed that
as of the date of this Agreement, the principal securities exchange is the New
York Stock Exchange;



--------------------------------------------------------------------------------

           (h)     provide a transfer agent and registrar for all Registrable
Securities covered by such registration and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

           (i)     make generally available to its security holders, as soon as
reasonably practicable but in no event later than eighteen months after the
effective date of such registration statement, an earnings statement covering
the period of at least twelve months, but not more than 18 months, beginning
with the first month after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act (including, at the option of the Company, Rule 158 thereunder);

           (j)     as soon as reasonably practicable, but in no event later that
two (2) business days before the applicable filing date, furnish to the Holders
of Registrable Securities and their counsel, for their review, copies of the
proposed registration statement and the prospectus included therein and proposed
amendments and supplements thereto (including post-effective amendments,
prospectus supplements and pricing supplements but excluding, for purposes of
this clause (j), documents incorporated by reference in any of the foregoing);
and

           (k)     cooperate with each Holder of Registrable Securities to
facilitate the offer and sale of the Registrable Securities by such Holder
(whether pursuant to a Shelf Registration Statement in accordance with this
Agreement or, subject to Section 2.7 hereof, pursuant to an exemption from
registration under the Securities Act), including, either directly or by an
agent on behalf of the Company, the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, in denominations reasonably requested by such Holder, and
coordination, as reasonably requested by such Holder, with The Depository Trust
Company or other depository.

     2.4    Delivery of Prospectus Supplement. In the event that the Company
would be required, pursuant to Section 2.3(e) (iii), (iv) or (v) above, to
notify the selling Holders of Registrable Securities, the Company shall, as soon
as reasonably practicable, prepare and furnish to each such Holder a reasonable
number of copies of a prospectus that has been supplemented or amended so that,
as thereafter delivered to initial purchasers of Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
Each Holder of Registrable Securities agrees that, upon receipt of any notice
from the Company pursuant to Section 2.3(e)(iii), (iv) or (v) hereof, such
Holder shall forthwith discontinue the disposition of Registrable Securities
pursuant to the registration statement applicable to such Registrable Securities
until such Holder shall have received copies of such amended or supplemented
prospectus, and if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice.

     2.5    Furnishing Information by the Holders. The Company may require each
Holder of Registrable Securities as to which any registration is being effected
to furnish to the Company such information regarding such Holder, the
Registrable Securities held by such Holder and such Holder’s intended method of
distribution of such Registrable Securities as the Company may from time to time
request consistent with applicable law. Each such Holder agrees to promptly
notify the Company of any inaccuracy or change in information previously
furnished by such Holder to the Company or of the occurrence of any event in
either case as a result of which any prospectus relating to such registration
contains or would contain an untrue statement of a material fact regarding such
Holder, the Registrable Securities held by such Holder or such Holder’s intended
method of distribution of such Registrable Securities or omits to state any
material fact regarding such Holder, the Registrable Securities held by such
Holder or such Holder’s intended method of distribution of such Registrable
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. In addition,
such Holder will promptly furnish any information required so that such
prospectus shall not contain, with respect to such Holder, the Registrable
Securities held by such Holder or the distribution of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing. If reasonably
requested by a Holder, the Company will include in the Shelf Registration
Statement or any pre-effective amendment thereto, such information with respect
to such Holder and its proposed plan of distribution as such Holder reasonably
requests to be included therein.

     2.6    Indemnification.

           (a)     The Company will indemnify and hold harmless each Holder
whose Registrable Securities are included in a registration pursuant to this
Article II, each of such Holder’s officers, directors, partners, agents,
employees and representatives and each person controlling such Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
with respect to each registration, qualification or compliance effected pursuant
to this Article II, against all expenses, claims, losses, damages and
liabilities (or actions, proceedings or settlements in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement or prospectus or any
amendments or supplements thereto or any omission (or



--------------------------------------------------------------------------------

alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
each such indemnified person for any reasonable legal and other expenses
incurred in connection with investigating and defending or settling any such
claim, loss, damage, liability or action; provided, however, that the Company
will not be liable in any such case to a Holder to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement (or alleged untrue statement) or omission (or alleged omission)
based upon written information furnished to the Company by such Holder and
provided for use in such registration statement, prospectus, or other document
or to the extent that the Holder delivered a registration statement or
prospectus in violation of Section 2.4 hereof after notice was provided by the
Company as provided in Section 2.4. It is agreed that the indemnity agreement
contained in this Section 2.6(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld or delayed).

           (b)     Each Holder whose Registrable Securities are included in any
registration effected pursuant to this Article II shall indemnify and hold
harmless the Company, each of its directors, officers, agents, employees and
representatives, and each Person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, each other
Holder and each of their officers, directors, partners, agents, employees and
representatives and each person controlling such Holder of such Registrable
Securities, against all expenses, claims, losses, damages and liabilities (or
actions, proceedings or settlements in respect thereof) arising out of or based
on any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement, prospectus or other document incident
to such registration, qualification or compliance, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
indemnified persons for any reasonable legal or other expenses incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus or other document
in reliance upon and in strict conformity with written information furnished to
the Company by such Holder and provided specifically for use therein; provided,
however, that (i) no Holder shall be liable hereunder for any amounts in excess
of the net proceeds actually received by such Holder pursuant to such
registration and (ii) the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld or
delayed).

           (c)     Each party entitled to indemnification under this Section 2.6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be reasonably approved by the Indemnified Party (whose approval
shall not unreasonably be withheld or delayed). The Indemnified Party may, at
its own expense, participate in such defense with counsel reasonably acceptable
to the Indemnifying Party. Notwithstanding the foregoing, any Indemnified Party
shall have the right to retain one separate counsel, with reasonable fees and
expenses to be paid by the Indemnifying Party, if, in the reasonable judgment of
the Indemnified Party, representation of such Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate due to conflicts of
interest between such Indemnified Party and any other party represented by such
counsel in such proceeding. The failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.6 to the extent such failure is not materially prejudicial.
No Indemnifying Party in the defense of any such claim or litigation shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include an unconditional
release of such Indemnified Party from all liability in respect of such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as any Indemnifying Party shall reasonably
request in writing and as shall be reasonably required in connection with the
defense of such claim and litigation resulting therefrom.

           (d)     If the indemnification provided for in this Section 2.6 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any loss, liability, claim, damage or expense referred to
therein, or is otherwise insufficient to hold it harmless as contemplated by
this Section 2.6, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand, and of the Indemnified Party on the
other, in connection with the statements or omissions which resulted in such
loss, liability, claim, damage or expense, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. No person guilty of fraudulent misrepresentation (within
the meaning of section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. No Holder shall be required to provide contribution under
this Section 2.6(d) in excess of the net proceeds actually received by such
Holder pursuant to any registration under this Agreement.



--------------------------------------------------------------------------------

           (e)     The obligations of each Holder under this Section 2.6 shall
be several and not joint.

     2.7    Other Obligations. Nothing in this Agreement shall be construed to
prohibit or limit the sale of Registrable Securities by any Holder in accordance
with applicable federal and state securities laws, including Rule 144
thereunder. With a view to making available the benefits of certain rules and
regulations of the Commission which may effectuate the registration of
Registrable Securities or permit the sale of Registrable Securities to the
public without registration, the Company agrees to:

           (a)     reissue unlegended certificates at the request of any Holder
as soon as reasonably practicable but in no event later than five (5) business
days following such request if (i) the Holder shall have obtained an opinion of
counsel reasonably acceptable to the Company in form and substance reasonably
satisfactory to the Company to the effect that the Shares may lawfully be
disposed of without registration, qualification or legend pursuant to Rule
144(k) under the Securities Act or (ii) the Holder sells the Shares pursuant to
Rule 144 under the Securities Act or the registration statement contemplated by
this Agreement;

           (b)     make and keep available public information as defined in Rule
144 under the Securities Act at all times; and

           (c)     file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act.

     2.8    Registration Rights of Other Persons. Each Purchaser acknowledges
that, pursuant to the Registration Rights Agreement entered into as of July 24,
2003 (the “Trust Preferred Registration Rights Agreement”) by and between the
Company and certain purchasers of the Company’s 11?% Mandatorily Convertible
Trust Preferred Securities (the “Trust Preferred Securities”), such purchasers
and any persons to whom the rights under the Trust Preferred Registration Rights
Agreement have been assigned have the right and opportunity to include in the
Shelf Registration Statement the debt and equity securities defined as
“Registrable Securities” in the Trust Preferred Registration Rights Agreement.

ARTICLE III

Termination

        This Agreement shall terminate at such time as there exists no
securities of the Company that constitute Registrable Securities; provided,
however, that Section 2.6 hereof shall survive indefinitely.

ARTICLE IV

Miscellaneous

     4.1    Recapitalization, Exchanges, etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (a) the Registrable Securities and (b) any and all shares of
capital stock of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution for the Registrable Securities,
by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise. The
provisions of this Agreement shall be appropriately adjusted in the event of any
change in the capitalization of the Company as a result of any stock split,
stock dividend or stock combination.

     4.2    Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the respective successors and assigns of the parties hereto. In the event that
any transferee of any Holder of Registrable Securities shall acquire Registrable
Securities in any manner, whether by gift, bequest, purchase, operation of law
or otherwise, such transferee shall, without any further writing of any kind, be
deemed a party hereto for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Agreement. By taking and holding such
Registrable Securities, such transferee shall be entitled to receive the
benefits of, and be conclusively deemed to have agreed to be bound by and
obligated to perform all of the terms and provisions of, this Agreement.

     4.3    Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statements as to the results thereto) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, or any
controlling person of any of the foregoing, and shall survive the transfer of
Registrable Securities by such Holder.



--------------------------------------------------------------------------------

     4.4    Amendment; Waiver.

           (a)     This Agreement may be amended only by a written instrument
signed by the Company and by Holders collectively holding more than 50% of the
then outstanding Registrable Securities.

           (b)     No provision of this Agreement may be waived orally, but only
by a written instrument signed by the party against whom enforcement of such
waiver is sought. Holders shall be bound from and after the date of the receipt
of a written notice from the Company setting forth such amendment or waiver,
whether or not the Registrable Securities shall have been marked to indicate
such amendment or waiver.

     4.5    Notices. Except as otherwise provided in this Agreement, notices and
other communications under this Agreement shall be in writing (including a
writing delivered by facsimile transmission) and shall be deemed to have been
duly given if delivered personally, or sent by either certified or registered
mail, return receipt requested, postage prepaid, or by overnight courier
guaranteeing next day delivery, or by facsimile, at the following addresses:

if to the Company:
800 Cabin Hill Drive
Greensburg, Pennsylvania 15601
Attention:   David B. Hertzog
                    Vice President and General Counsel
Facsimile: (724) 839-5151
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Phyllis G. Korff
Facsimile: (212) 735-2000
if to the Purchasers, at the addresses as
set forth on the signature pages hereto.

        Each Purchaser may, by written notice given to the Company in accordance
with this Section 4.5, change the address to which such notice or other
communications are to be sent to it. All such notices and communications shall
be deemed to have been given on the date of delivery thereof, if delivered by
hand, on the fifth day after the mailing thereof, if mailed, on the next day
after the sending thereof, if by overnight courier and when receipt is
acknowledged, if by facsimile.

     4.6    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.

     4.7    Headings. Article, section and paragraph headings are inserted for
convenience only and do not constitute a part of this Agreement.

     4.8    Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to the subject matter hereof. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth or referred to herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to this
subject matter.

     4.9    Illegality. In case any provision in this Agreement shall be
declared or held invalid, illegal or unenforceable, in whole or in part, whether
generally or in any particular jurisdiction, such provision shall be deemed
amended to the extent, but only to the extent, necessary to cure such
invalidity, illegality or unenforceability, and the validity, legality and
enforceability of the remaining provisions, both generally and in every other
jurisdiction, shall not in any way be affected or impaired thereby.



--------------------------------------------------------------------------------

     4.10    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth above.

ALLEGHENY ENERGY, INC.


By: /S/ Paul J. Evanson
——————————————
Name: PAUL J. EVANSON
Title: President and Chief Executive Officer




--------------------------------------------------------------------------------

PURCHASERS

PERRY PARTNERS INTERNATIONAL, INC.
By: Perry Corp., its Investment Manager


By: /S/ Alp Ercil
——————————————
Name: ALP ERCIL
Office: Managing Director


Address:   Perry Partners International, Inc.
c/o CITCO Fund Services (Cayman Islands) LTD
Corporate Center, West Bay Rd.
P.O. Box 31106 SMB
Grand Cayman, Cayman Islands
Facsimile:  (345) 949-3877
Attention:  Kurt Hagerman
With copies to:
Perry Corp.
599 Lexington Avenue
36th Floor
New York, New York 10022
Facsimile:  (212) 583-4099
Attention:  Alp Ercil


PERRY PARTNERS, L.P.
By: Perry Corp., its General Partner

By: /S/ Alp Ercil
——————————————
Name: ALP ERCIL
Office: Managing Director


Address:   599 Lexington Avenue
36th Floor
New York, New York 10022
Facsimile: (212) 583-4099
Attention: Alp Ercil
EIN: 13-3492525



--------------------------------------------------------------------------------

AUDA CLASSIC PLC
By: Perry Corp., its Investment Manager

By: /S/ Nathaniel J. Klipper
——————————————
Name:NATHANIEL J. KLIPPER
Office: Managing Director

Address:   Perry Corp.
599 Lexington Avenue
36th Floor
New York, New York 10022
Facsimile: (212) 583-4099
Attention: Alp Ercil




--------------------------------------------------------------------------------

ZLP MASTER UTILITY FUND, LTD.


By: /S/ Stuart Zimmer
——————————————
Name: STUART ZIMMER
Title: General Partner

Address:   Zimmer Lucas Capital, LLC
45 Broadway - 28th Floor
New York, New York 10006
Telephone: (212)440-0740
Facsimile: (212) 716-1424
Attention: John Lee
EIN: 98-0418000


ZLP MASTER FUND, LTD.


By: /S/ Stuart Zimmer
——————————————
Name:STUART ZIMMER
Title: General Partner

Address:   Zimmer Lucas Capital, LLC
45 Broadway - 28th Floor
New York, New York 10006
Telephone: (212)440-0740
Facsimile: (212) 716-1424
Attention: John Lee
EIN: 98-0212785


ZLP MASTER OPPORTUNITY FUND, LTD.


By: /S/ Stuart Zimmer
——————————————
Name: STUART ZIMMER
Title: General Partner

Address:   Zimmer Lucas Capital, LLC
45 Broadway - 28th Floor
New York, New York 10006
Telephone: (212)440-0740
Facsimile: (212) 716-1424
Attention: John Lee
EIN: 98-0336731



--------------------------------------------------------------------------------

ABRAMS CAPITAL INTERNATIONAL, LTD.
By:   Pamet Capital Management, LLC
         its investment advisor

By: /S/ David C. Abrams
——————————————
Name:DAVID C. ABRAMS
Title: Managing Member

Address:   c/o Abrams Capital
222 Berkeley Street, 22nd floor
Boston, MA 02116
Telephone: (617) 646-6100
Facsimile: (617) 646-6150
Attention: Jason Price



ABRAMS CAPITAL INTERNATIONAL, LTD.
By:   Abrams Capital, LLC
         its General Partner

By: /S/ David C. Abrams
——————————————
Name: DAVID C. ABRAMS
Title: Managing Member

Address:   c/o Abrams Capital
222 Berkeley Street, 22nd floor
Boston, MA 02116
Telephone: (617) 646-6100
Facsimile: (617) 646-6150
Attention: Jason Price
EIN: 04-3455028


ABRAMS CAPITAL PARTNERS II, LP
By:   Abrams Capital, LLC
         its General Partner

By: /S/ David C. Abrams
——————————————
Name: DAVID C. ABRAMS
Title:  Managing Member

Address:   c/o Abrams Capital
222 Berkeley Street, 22nd floor
Boston, MA 02116
Telephone: (617) 646-6100
Facsimile: (617) 646-6150
Attention: Jason Price
EIN: 04-3455023



--------------------------------------------------------------------------------

WHITECREST PARTNERS, LP
By:   Abrams Capital, LLC
         its General Partner

By: /S/ David C. Abrams
——————————————
Name: DAVID C. ABRAMS
Title: Managing Member

Address:   c/o Abrams Capital
222 Berkeley Street, 22nd floor
Boston, MA 02116
Telephone: (617) 646-6100
Facsimile: (617) 646-6150
Attention: Jason Price
EIN: 04-3585396



--------------------------------------------------------------------------------

CANPARTNERS INVESTMENTS IV, LLC
A California Limited Liability Company

By: /S/ Mitchell R. Julis
——————————————
Name: MITCHELL R. JULIS
Title: Authorized Member

Address:   Canyon Capital Advisors LLC
9665 Wiltshire Blvd, #200
Beverley Hills, California 90212
Telephone: (310) 858-4206
Facsimile: (310) 247-2719
Attention: Colette Pontecorvo
EIN: 95-4543534

With copies to:

Canyon Capital Advisors LLC
9665 Wiltshire Blvd, #200
Beverley Hills, California 90212
Telephone: (310) 228-5301
Facsimile: (310) 247-2719
Attention: Crystal Burke